ACCEPTED
FILED                                                                                                                                          04-15-00117-CV
3/11/2015 3:06:38 PM                                                                                                                FOURTH COURT OF APPEALS
Donna Kay McKinney                                                                                                                       SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                                                              3/12/2015 10:54:51 AM
Accepted By: Cecilia Barbosa                                                                                                                     KEITH HOTTLE
                                                                                                                                                        CLERK




                                                                                                                             FILED IN
                                                                   March 11,2015                                   4th COURT OF APPEALS
                                                                                                                     SAN ANTONIO, TEXAS
                                                                                             JUDITH R. BLAKEW     03/12/2015
                                                                                                                     AY         10:54:51 AM
                                                                                             210.250.6001
                                                                                                                       KEITH
                                                                                             judith.blakeway@strasburger.com   E. HOTTLE
                                                                                                                              Clerk
                                         SUPPLEMENTAL REQUEST FOR DOCUMENTS
                                            TO BE INCLUDED IN CLERK'S RECORD

           TO:      Ms. Donna Kay McKinney
                    Bexar County District Clerk
                    Paul Elizondo Tower
                    101 W. Nueva, Suite 217
                    San Antonio, Texas 78205

           FR:      Judith R. Blakeway
                    Attorney for Defendant Rhino Contractors, LLC

           RE:      Defendants' Supplemental Request for Documents to be Included in Clerk's Record for
                    Cause No. 2014-CI-15870, Vulcan Construction Materials, LP v. Rhino Contractors, LLC, in
                    the District Court for the 288th Judicial District of Bexar County, Texas

                 The following items were not included with the clerk's record filed in the Court of Appeals on
           March 5, 2015. Please file a supplemental record including them.

                   1.      10/07114           Citation
                   2.      10/27114           Vulcans' Motion for Substituted Service T.R.C.P. Rules 106(b) and
                                              501.2(b)
                   3.      11112/14           Return of Citation
                   4.      12111114           Official Notice that a Judgment/Order! Decree was Signed by the
                                              Honorable David A Canales
                   5.      12111114           Notice of Default Judgment
                   6.      03111115           Defendant's request for preparation of the clerk's record dated March
                                              11,2015
                   7.      03111115           Defendant's supplemental request for preparation of the clerk's record
                                              dated March 11,2015
                    Thank you for your assistance in this regard.




                                                                Strasburger    & Price, LLP
                                                 Texas 78215- 1157 I 210.250.6000 tel I 210.250.6100 fax
           1782~:1l/llllr.oo'~lOp/O$ii1li.5Antonio,                                                                  I   www.strasburger.com
                 Austin I Collin County I Dallas I Houston I San Antonio I New York I Washington,D.C. I MexicoCity   Strashurger&Price,SC
Ms. Donna Kay McKinney
Bexar County District Clerk
March 11,2015
Page 2

                                   Respectfully submitted,

                                   STRASBURGER & PRICE, LLP




                                       edward. valdespino@strasburger.com
                                       JUDITH R. BLAKEWA Y
                                       State Bar No. 02434400
                                       Judith.Blakeway@strasburger.com
                                       2301 Broadway
                                       San Antonio, Texas 78215
                                       Telephone: (210) 250-6000
                                       Facsimile: (210) 250-6100

                                   ATTORNEYS FOR DEFENDANT
                                   RHINO CONTRACTORS, LLC




1782936.1/SPSA/36984/01011031115
                                                 Strasburger
                                                  ATTORNEYS   AT LAW
Ms. Donna Kay McKinney
Bexar County District Clerk
March 11,2015
Page 3


                                               CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of March, 2015, a true and correct copy of the above and
foregoing Request for Documents to be Included in the Clerk's Record has been transmitted in
accordance with the requirement of the Texas Rules of Civil Procedure, addressed as follows:

              Robert W. Wachsmuth
              bob@rwwattorneys.com
              Zachary J. Fanucchi
              zach@rwwattorneys.com
              Robert Wachsmuth & Associates, PC
              9311 San Pedro Ave., Suite 707
              San Antonio, Texas 78216
              Telephone:    (210) 342-2707
              Facsimile:    (210) 342-2701

                          Attorneys/or   Plaintiff Vulcan Construction Materials, LP




                                                        &DITH R. BLAKEWAY




1782936.1/SPSAl36984/01    0 11031115